Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 30, 2018

The Court of Appeals hereby passes the following order:

A19A0646. DARRELL BROWN v. KATHRYN M. SCHRADER et al.

      A jury found Darrell Brown guilty of aggravated assault, aggravated battery,
kidnapping with bodily injury, and possession of a knife during the commission of
a felony, and his convictions were affirmed on appeal. See Brown v. State, 275 Ga.
App. 99 (619 SE2d 789) (2005). Brown subsequently filed this mandamus petition
seeking to challenge his conviction.1
     An appellate court has limited original mandamus authority in aid of our
jurisdiction. See Ga. Const. of 1983, Art. VI, Sec. I, Par. IV. Mandamus will issue
“only if (1) no other adequate legal remedy is available to effectuate the relief sought;
and (2) the applicant has a clear legal right to such relief.” Bibb County v. Monroe
County, 294 Ga. 730, 734 (2) (755 SE2d 760) (2014). This case is not one of the
extremely rare instances in which this Court will exercise original mandamus
jurisdiction. See Humphrey v. Owens, 289 Ga. 721, 722 (715 SE2d 119) (2011)
(mandamus was not the proper vehicle for seeking post-appeal relief in a criminal
matter). Accordingly, this mandamus petition is hereby DISMISSED.




      1
        It appears Brown first filed his mandamus petition in the superior court, but
he has not included the lower court’s ruling with his filing to this Court.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 11/30/2018
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.